 



Exhibit 10(e)(v)
EMPLOYMENT AGREEMENT
     This Agreement is made by and between Schering-Plough Corporation, a New
Jersey Corporation (the “Company”), and Thomas Koestler (the “Executive”), as of
the 19th day of December, 2006 (the “Commencement Date”). This Agreement is a
restatement of and supersedes and replaces (i) the letter from the Company to
Executive dated July 11, 2003 offering employment and (ii) the change of control
Employment Agreement between the Company and the Executive dated as of
August 18, 2003.
     Definitions applicable to capitalized terms not defined where first
mentioned below are set forth in Section 7 of this Agreement.
1. Employment Period.
     Executive joined the Company on August 18, 2003. Beginning on the
Commencement Date until the fifth anniversary thereof and for successive
one-year periods thereafter (the “Employment Period”), the Company agrees to
continue in its employ and the Executive hereby agrees to remain in the employ
of the Company in accordance with the terms and conditions of this Agreement,
provided, however, that either party may terminate the Employment Period by
providing the other party with written notice of such termination at least
one-year prior to the fifth anniversary (or any subsequent anniversary) of the
Commencement Date on which such termination is to be effective. Subject to the
Company’s obligation to provide severance benefits as may be specified in this
Agreement and except as otherwise specifically provided in this Agreement,
Executive and the Company acknowledge that this employment relationship may be
terminated at any time and for any or no cause or reason, at the option of
either the Company or Executive.
2. Duties and Scope of Employment.
     (a) Position. During the Employment Period, the Company shall continue to
employ Executive as Executive Vice President and President, Schering-Plough
Research Institute or in such other substantially equivalent position requested
by the Company’s Chief Executive Officer (“CEO”) for which the Executive is
qualified by education, training, and experience. Executive shall continue to
serve as an officer of the Company, and be a member of the Executive Management
Team (the “EMT”), and will report to the CEO.
     (b) Duties. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities and duties assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities and duties. During the Employment Period it shall not be a
violation of this Agreement for the Executive to (i) serve on civic or
charitable boards or committees, or with the written approval of the CEO, on
corporate boards or committees, (ii) deliver lectures, fulfill

 



--------------------------------------------------------------------------------



 



speaking engagements or teach at educational institutions, and (iii) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement.
3. Compensation.
     During the Employment Period, the Company shall pay Executive the following
as compensation for services to the Company:
     (a) Base Salary. Executive’s annualized base salary is currently $700,000
less applicable deductions payable in accordance with the Company’s normal
payroll practices as in effect from time to time for its senior executives. From
time to time and at least annually, Executive’s base salary shall be subject to
review and increase above Executive’s then currently base salary pursuant to the
Company’s normal review policy for other similarly situated senior executives of
the Company. Executive’s base salary shall not be subject to any decrease
without Executive’s consent.
     (b) Operations Management Team Incentive Plan. During the Employment
Period, Executive shall participate in the Company’s Operations Management Team
Incentive Plan or any successor or replacement plan (the “Incentive Plan”) at a
level determined by the Compensation Committee of the Board of Directors or its
delegate (the “Compensation Committee”) to be appropriate based on Executive’s
position, job performance and Company policy. Executive’s current target annual
incentive under the Incentive Plan is 70% of Executive’s annual base salary.
Executive’s target annual as a percentage of base salary incentive shall not be
subject to any decrease without Executive’s consent. Payment of incentive
compensation, if the performance criteria determined by the Compensation
Committee are met, will be made by March 15 of the year following the relevant
Incentive Plan year, unless Executive elects to defer payment pursuant to an
applicable deferred compensation plan of the Company.
     (c) Long Term Incentive Plans. Executive is, and shall remain, a
participant at the levels determined by the Compensation Committee, in the
Schering-Plough Corporation Cash Long Term Incentive Plan and the
Schering-Plough Corporation Long-Term Performance Share Unit Incentive Plan for
the performance period beginning January 1, 2004 and ending December 31, 2006.
Executive shall participate in successor or replacement plans at a level
determined by the Compensation Committee.
     (d) Incentive Equity Awards. During the Employment Period, Executive shall
be eligible to participate in the Company’s 2006 Stock Incentive Plan and any
successor or replacement plan, in accordance with the terms of the Stock Plan
and any applicable grants (except as provided herein), at a level determined by
the Compensation Committee.
4. Enhanced Benefits and Perquisites.
     (a) General Benefits. During the Employment Period, Executive shall, to the
extent eligible, be entitled to participate in all employee welfare and
retirement benefit plans and programs provided by the Company to its senior
executives in accordance with the terms of those plans or programs as they may
be modified from time to time. Executive shall be entitled

-2-



--------------------------------------------------------------------------------



 



to post-retirement welfare benefits on the same terms as such benefits are made
available by the Company to its senior executives at the time of Executive’s
retirement. If, however, Executive’s participation in any such plan or program
could result in adverse or unintended tax consequences to any participant in
such plan or program, the Company shall be entitled to pay to Executive the cost
of equivalent benefits outside such plan or program or provide Executive with
substantially equivalent benefits through a separate program without regard to
the tax treatment applicable to such payment or separate program in lieu of
permitting the Executive to participate in such program.
     (b) Supplemental Executive Retirement Plan. Executive shall participate in
the Company’s SERP.
     (c) Executive Life Insurance. During the Employment Period, Executive shall
be eligible for Executive Life Insurance coverage with a face amount of
$2,250,000 in accordance with the terms of the Company’s Executive Life
Insurance program.
     (d) Vacation. During the Employment Period, Executive shall be entitled to
four weeks paid vacation per annum, subject to adjustment in accordance with the
Company’s normal vacation policies applicable to senior executives.
     (e) Relocation Benefits. Executive acknowledges that the Company may, at
any time during the Employment Period, relocate his place of employment to such
location as may at that time constitute the Company’s principal offices.
Executive shall be entitled to relocation benefits pursuant to the Company’s
relocation benefit program.
     (f) Expenses. Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by Executive during the Employment Period
for business purposes in accordance with the policies, practices, and procedures
of the Company and its Affiliated Companies provided generally to other peer
executives of the Company and its Affiliated Companies.
     (g) Fringe Benefits. During the Employment Period, Executive shall be
entitled to fringe benefits as in effect generally with respect to senior
executives of the Company and its Affiliated Companies. As of the date of this
Agreement, these fringe benefits include tax and financial planning services.
Executive shall be entitled to prompt reimbursement (in no event to be made
later than two and one half months after the year in which the costs were
incurred) for (i) financial planning services in an amount up to $8,000 in the
first year of utilization and up to $5,000 annually thereafter as needed, and
(ii) tax preparation in an amount up to $2,500 annually. Executive shall first
submit invoices for such services to the Company for payment and seek
reimbursement if unpaid. To the extent required by applicable law, such fringe
benefits shall result in imputed income which shall be subject to withholding
from the Executive’s wages in the amount and manner prescribed by such law.
     (h) Office and Support Staff. During the Employment Period, Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance on the same or
similar terms as those provided generally to senior executives of the Company
and its Affiliated Companies.

-3-



--------------------------------------------------------------------------------



 



     (i) Directors and Officers Insurance. The Company will not diminish the
amount or change the type of Directors and Officers Liability insurance coverage
applicable to Executive (as an executive during the Employment Period and as a
former executive thereafter), as in effect on the date of this Agreement,
without his advance written consent.
5. Cause, Voluntary, Involuntary and Good Reason Terminations.
     (a) Death, Disability, Cause and Voluntary Terminations without Good
Reason. If, during the Employment Period, Executive’s employment is terminated
due to Executive’s death or Disability, by the Executive without Good Reason or
by the Company for Cause, the Company shall have no obligation to the Executive
other than the obligation to promptly pay to the Executive his unpaid accrued
base salary through the Termination Date and to pay or provide, promptly when
due, any Other Benefits, as well as payments or benefits required by applicable
law.
     (b) Involuntary and Good Reason Terminations. If, during the Employment
Period, Executive’s employment is terminated by the Company other than for
Cause, Disability or by non-renewal of the Employment Period pursuant to
Section 1, or if the Executive terminates employment for Good Reason, the
Company shall provide the Executive with the Other Benefits promptly when due.
In addition, provided that the Executive signs a Satisfactory Release within 35
days following the Termination Date and the Executive does not revoke it within
the 7 days after the date he executes such Release, then Executive shall be
entitled to:
          (i) payment, within 30 days following the effective date of the
Satisfactory Release, of a severance benefit equal to the product of three
multiplied by the sum of the Executive’s current base salary plus the highest
target incentive opportunity under the Incentive Plan for any of the past three
years (each as in effect immediately prior to the Executive’s Termination Date
but without regard for any reduction that constituted the grounds, or part of
the grounds, for Executive’s Good Reason termination);
          (ii) during the 3-year period following Executive’s employment
termination, continue to participate in the Company’s health and welfare
programs applicable to, and (to the extent permissible under applicable law) on
the same terms as, other senior executives of the Company at the time of the
termination of the Executive’s employment; provided, however that such benefits
shall cease on the date that Executive becomes eligible for similar benefits
from a new employer and Executive shall notify the Company in writing of such
benefits eligibility within 30 days following the effective date of Executive’s
benefits eligibility from the new employer; and provided further, that if
Executive’s participation in any such program of the Company could result in
adverse or unintended tax consequences to any participant in such program
(including the Executive), the Company shall be entitled to provide Executive
with substantially equivalent benefits through a separate program (including the
provision of such benefits through the purchase of insurance) without regard to
the tax treatment applicable to such separate program in lieu of permitting the
Executive to participate in such program;
          (iii) payment, within 30 days following the effective date of the
Satisfactory Release, of the Enhanced SERP Benefit; and

-4-



--------------------------------------------------------------------------------



 



          (iv) credit for three additional years of service and age for purposes
of determining eligibility for coverage and rate of contribution under the
Company’s retiree medical plan or any replacement or successor plan.
For purposes of this provision, “Satisfactory Release” shall mean a release of
claims in a form reasonably prescribed by the Company that (1) releases, and
forever discharges, all claims that Executive has or may have against the
Company and its Affiliated Companies and its and their employees, directors and
agents (other than claims relating to Other Benefits), and (2) becomes
irrevocable if not revoked by Executive within seven (7) days after he signs it;
provided that the form of release shall not contain any post-employment
covenants, including those covenants to which the Executive may be subject
pursuant to Subsection 5(c) below or otherwise.
     (c) Non-competition and Non-solicitation. In the event of voluntary
termination of the Executive’s employment during the Employment Period by the
Executive without Good Reason (i) the Executive shall not engage in Competition
(as defined below) during the one-year period immediately following Executive’s
termination of employment, and (ii) the Executive shall not engage in
Solicitation (as defined below) during the two-year period immediately following
Executive’s termination of employment. For purposes of this Section 5, the term
Competition shall mean that Executive, without the written approval of the CEO,
commences employment with, or provides consulting services to, any
pharmaceutical enterprise that is engaged in research, development, and/or sales
of human and/or pharmaceutical products (unless sales from pharmaceutical
products constitute less than 20% of total sales of the company conducting the
enterprise and the consolidated affiliates of that company); provided that
service solely as a member of the Board of Directors of a company whose annual
sales are less than $100 million on a consolidated basis with all affiliated
companies shall not be considered Competition. Further, the term Competition
specifically excludes (i) companies whose primary purpose is to provide
consulting and/or audit services so long as those companies have revenues in
excess of $100 million, and (ii) law firms whose primary purpose is to provide
legal services. For purposes of this Section 5, the term Solicitation shall mean
that without the written approval of the CEO or his delegate, the Executive,
directly or indirectly, solicits, encourages or participates in the solicitation
or hiring of, any person who is currently an employee of the Company or
independent contractor doing business with the Company or who was an employee of
the Company at any time during the last three (3) months of the Employment
Period by any employer other than the Company for any position as an employee,
independent contractor, consultant or otherwise; provided that the Executive
shall not be considered to have engaged in Solicitation for purposes of this
Section 5 if an employer other than the Company solicits or hires, with no
participation or involvement by the Executive, any current or former employee,
independent contractor or consultant of the Company who is not or was not
employed in, or providing direct services to, a business area of the Company for
which Executive (immediately prior to the termination of his employment) had no
direct authority or responsibility; and provided further that the term
Solicitation shall not preclude Executive from giving references.
6. Change of Control.
     (a) General. In the event of any Change of Control following the effective
date of this Agreement and during the Employment Period, Subsection 6(b) shall
supersede Section 2; Subsection 6(d) shall supersede Subsection 3(a); Subsection
6(e) shall supersede Subsections

-5-



--------------------------------------------------------------------------------



 



3(b); Subsections 6(f) through (i) shall supersede Section 5; and the other
provisions of this Section 6 shall supplement the other provisions of Sections 3
and 4; in each case until the expiration of the COC Employment Period triggered
by such Change of Control. If the Executive’s employment is not terminated
before the end of the applicable COC Employment Period, immediately following
such COC Employment Period, the provisions of this Section 6 shall cease to
apply unless and until another Change of Control occurs during the Employment
Period and the provisions of Sections 2, 3(a), 3(b) and 5 shall again apply if
the Employment Period has not yet expired. Effective upon the termination of
Executive’s employment for any reason during a COC Employment Period, any
previous restrictions imposed under this Agreement or any other agreement upon
the Executive regarding engaging in post-termination competitive activity
against the Company or soliciting current or former employees or independent
contractors of the Company shall immediately cease to be applicable.
     For purposes of this Section 6, if (i) the Executive’s employment with the
Company is terminated prior to a Change of Control, (ii) the Executive
reasonably demonstrates that such termination of employment either (A) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change of Control or a Section 409A Change in Control Event or (B) otherwise
arose in connection with or in anticipation of a Change of Control or a
Section 409A Change in Control Event and (iii) a Section 409A Change in Control
Event is actually consummated, then such termination shall be deemed to have
occurred during a COC Employment Period.
     (b) Position and Duties. During a COC Employment Period, (i) the
Executive’s position (including status, offices, titles and reporting
relationships and requirements), authority, duties and areas and scope of
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the COC Employment Period; and (ii) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding any such Change of Control or any office or
location less than 35 miles from such location and that is not in a different
state than such location. It is expressly understood and agreed that to the
extent that any activities have been conducted by the Executive during the three
years immediately prior to a Change of Control, the reinstatement or continued
conduct of such activities (or the reinstatement or conduct of activities
similar in nature and scope thereto) subsequent to any related Change of Control
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company and its subsidiaries.
     (c) Incentive Compensation, Employee Benefits and Fringe Benefits. Except
as otherwise set forth in this Agreement, during a COC Employment Period, the
Executive (and eligible family members or dependents, as applicable) shall be
entitled to participate in all incentive, profit-sharing, stock option, stock
award, savings and retirement, and health and welfare benefit plans (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
practices, policies and programs and to receive paid vacation, fringe benefits,
and expense reimbursement, all as applicable generally to other peer executives
of the Company and its Affiliated Companies, but in no event shall such plans,
practices, policies, programs and benefits provide the Executive with incentive
opportunities (cash or equity), savings opportunities, retirement benefit
opportunities, health and welfare benefits, vacation pay, fringe benefits, and

-6-



--------------------------------------------------------------------------------



 



expense reimbursement, which are, in each case, less favorable in the aggregate,
than the most favorable of those provided by the Company and its Affiliated
Companies for the Executive under such plans, practices, policies and programs
as in effect at any time during the 120-day period immediately preceding the
Change of Control, or if more favorable to the Executive, those provided
generally at any time thereafter to other senior executives of the Company and
its Affiliated Companies.
     (d) Annual Base Salary. During a COC Employment Period, the Executive shall
receive, in accordance with the Company’s normal payroll practices in effect
from time to time for its senior executives, an Annual Base Salary which shall
be reviewed no more than 12 months after the last salary increase awarded to the
Executive prior to the beginning of the COC Employment Period and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after such an increase and the term Annual Base
Salary as used in this Section 6 shall refer to Annual Base Salary as so
increased.
     (e) Annual Bonus. In addition to Annual Base Salary, for each fiscal year
ending during a COC Employment Period, Executive shall be awarded an annual
bonus in cash at least equal to the Executive’s highest target incentive
opportunity under the Incentive Plan for any of the past three years (the
“Annual Bonus”). Each such Annual Bonus shall be paid no later than the 15th day
of the third month of the fiscal year next following the fiscal year for which
the Annual Bonus is awarded, unless the Executive shall have elected to defer
the receipt of such Annual Bonus in accordance with an applicable deferred
compensation plan of the Company.
     (f) Death. The Executive’s employment shall terminate automatically upon
the Executive’s death during a COC Employment Period without further obligation
to the Executive’s legal representative’s under this Agreement other than for
payment of any Unpaid Accrued Obligations and any Other Benefits which shall be
at least equal to the most favorable benefits provided by the Company and
Affiliated Companies to the estates and beneficiaries of senior executives of
the Company and such affiliated companies under such plans, programs, and
policies relating to death benefits and survivor benefits as in effect at any
time during the 120-day period immediately prior to the COC Employment Period,
or if more favorable to the Executive’s estate and/or beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and their beneficiaries. Unpaid Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Termination Date, and the Other Benefits shall
be provided promptly when due.
     (g) Disability. If the Company determines in good faith that the Disability
of the Executive has occurred during a COC Employment Period, it may give the
Executive Notice of Termination. In such event, the Executive’s employment with
the Company shall terminate effective on the Termination Date, provided that,
within the 30 days after Executive’s receipt of the Notice of Termination, the
Executive shall not have returned to full-time performance of the Executive’s
duties. In the event of Executive’s termination of employment due to Disability,
Unpaid Accrued Obligations shall be paid in cash to the Executive within 30 days
following the Termination Date, and the Other Benefits shall be provided
promptly when due.

-7-



--------------------------------------------------------------------------------



 



     (h) Termination for Cause or Voluntary Termination without Good Reason. If
the Executive’s employment shall be terminated by the Company for Cause or
voluntarily by the Executive without Good Reason during the COC Employment
Period, the Employment Period shall terminate and the Company shall have no
further obligations to the Executive other than the obligation to pay the
Executive (i) his unpaid Annual Base Salary through the Termination Date, and
(ii) any unpaid Other Benefits. In such case, all Unpaid Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days following
the Termination Date, and the Other Benefits shall be provided promptly when
due.
     (i) Termination for Good Reason or without Cause. If, during the COC
Employment Period, the Executive’s employment shall be terminated by the Company
other than for Cause or Disability or by the Executive for Good Reason, the
Company shall:
          (1) within 30 days following the Executive’s Termination Date, pay the
Executive a single sum cash amount equal to the sum of (i) the Unpaid Accrued
Obligations; (ii) the product of three (or the number of whole and partial years
from the Executive’s Termination Date until his 65th birthday, if less)
multiplied by the sum of the Executive’s Annual Base Salary, plus the
Executive’s Annual Bonus, plus the greater of the Highest Profit Sharing
Contribution or the highest aggregate Company contribution to the Executive’s
account under the Company’s qualified and nonqualified defined contribution
retirement plans for any of the three years immediately preceding the
Executive’s Termination Date; and (iii) the Executive’s Enhanced SERP Benefit;
and
          (2) for the lesser of (x) three years after the Executive’s
Termination Date and (y) the period through the Executive’s 65th birthday,
continue health and welfare benefits to the Executive (and the Executive’s
family, if applicable) at least equal to those which would have been provided in
accordance with Subsection 6(c) hereof had the Executive not been terminated or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other senior executives of the Company and its
Affiliated Companies and their families; provided that such benefits coverage
shall be secondary to any health and welfare benefits coverage for which the
Executive becomes eligible under any plan or arrangement sponsored by a
subsequent employer of the Executive; and provided further, that if Executive’s
participation in any such program could result in adverse or unintended tax
consequences to any participant in such program (including the Executive), the
Company shall be entitled to provide Executive with substantially equivalent
benefits through a separate program (including the provision of such benefits
through the purchase of insurance) without regard to the tax treatment
applicable to such separate program in lieu of permitting the Executive to
participate in such program;
          (3) to the extent not theretofore paid or provided, pay or provide to
the Executive all Other Benefits promptly when due;
          (4) waive any and all “reduction factors” imposed as a result of
Executive’s age with respect to the Executive’s nonqualified supplemental or
excess employee pension benefit plan if the Executive is at least age 50 as of
the Termination Date; and
          (5) if the Executive is age 50 or greater as of the Termination Date,
provide the Executive with coverage under the terms of the Company’s retiree
medical plan (effective at the

-8-



--------------------------------------------------------------------------------



 




end of the post-employment period of extended health coverage) without regard to
years of service for eligibility purposes but assuming the maximum
Company-provided subsidy (if any) applies and applying 3 additional years of
service credit for purposes of rate of contribution under such plan or any
replacement or successor plan; provided, however that if the Executive is age 45
or older at the end of the post-employment period of extended health coverage,
provide the Executive, upon reaching age 55 and upon reaching the end of the
period of extended health coverage following Executive’s Termination Date
pursuant to Subsection 6(i)(2) hereof, with eligibility for the Company’s
retiree medical plan or any replacement or successor plan (including, without
limitation, any supplemental coverage applicable to executives) as if the
Executive had, as of the Termination Date, satisfied the age and service
conditions for such plans and assuming the maximum Company-provided subsidy (if
any) applies.
7. Definitions.
     (a) “Affiliated Company” shall mean any corporation or other entity
controlled by, controlling or under common control with the Company.
     (b) “Annual Base Salary” shall mean an annual base salary at least equal to
24 times the highest semi-monthly base salary paid or payable, including
(without limitation) any base salary which has been earned but deferred, to
Executive by the Company and its Affiliated Companies in respect of any month in
the 12-month period immediately preceding the month in which a Change of Control
occurs.
     (c) “Annual Bonus” shall have the meaning set forth in Subsection 6(e) of
this Agreement.
     (d) “Cause” shall mean termination initiated by the Company (with advance
approval by the Compensation Committee of the Board of Directors) or by the
Executive incident to or connected with (i) Executive’s conviction relating to
charges that Executive engaged in misappropriation, theft, embezzlement,
kick-backs, or bribery whether in connection with Executive’s employment with
the Company or otherwise, or (ii) the Company’s reasonable determination that
Executive has engaged in other deliberate, gross or willful misconduct or
dishonest acts or omissions (including, but not limited to, commission of a
felony) resulting in significant harm to the Company.
     (e) “Change of Control” shall mean the happening of any of the following
events:
          (1) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d 3 promulgated under the Exchange Act) of securities of
the Company where such acquisition causes such Person to own 20% or more of
either (x) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (1), the following acquisitions
shall not be deemed to result in a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or

-9-



--------------------------------------------------------------------------------



 




maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (3) of this Section 7(e); and
provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Voting Securities reaches or exceeds 20% as a result of a transaction
described in clause (A) or (B) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Company, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Company Voting Securities; or
          (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (3) consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, or a sale or other disposition of all or substantially all
of the assets of the Company or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (4) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

-10-



--------------------------------------------------------------------------------



 



     (f) “COC Employment Period” shall mean the period from the date on which a
Change of Control occurs until the earlier of the third anniversary of such date
or the Executive’s 65th birthday.
     (g) “Confidential Information” shall mean information in any form whose
unauthorized or unintended publication or disclosure will adversely affect the
interests of the Company. It includes, but is not limited to, the following:

  •   Third party information provided under a confidentiality agreement;     •
  Long-range strategic plans;     •   Critical formulas and trade secrets;     •
  Merger and acquisition plans;     •   Operational plans;     •   Research —
Information relating to Company sponsored research and development projects,
including a product’s regulatory status;     •   Technical — Product or process
specifications, manufacturing processes, test results, performance
characteristics, special formulations, unique designs, unique software and
identity of vendors and suppliers of unique materials;     •   Marketing —
Customer lists, schedules of new product availability and delivery periods,
pending price changes, strategic plans, in-house marketing forecasts and other
marketing plans;     •   Financial — Budgets, product costs and profit margins
on specific products; and other non-public financial audit and accounting
information;     •   Organization — Information regarding opening, closing,
expanding, or modifying of Company facilities until the time and date
specifically authorized for public disclosure; transfer of responsibilities or
transfer of key employees until formal announcements; policy manuals; telephone
directories; organization charts;     •   Human Resources — Sensitive personal
data pertaining to employees, such as salaries and compensation, medical
records, performance appraisals or reviews, personal history statements and
personnel files, letters of a personal and/or professional nature;     •   Other
information not generally known and relating to any phase of Company business
which provides an opportunity to obtain an advantage over competitors who do not
have or know the information.

     (h) “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
days as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected

-11-



--------------------------------------------------------------------------------



 



by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.
     (i) “Enhanced SERP Benefit” shall mean an amount equal to the excess of
(i) the sum of (A) the lump-sum actuarial equivalent (as of the date that the
Enhanced SERP Benefit is paid to the Executive or his beneficiaries (the “SERP
Payout Date”)) of the normal retirement benefit under the Company’s Retirement
Plan (utilizing actuarial assumptions no less favorable to the Executive than
those in effect under the Retirement Plan immediately prior to the Executive’s
Termination Date) and (B) the lump-sum actuarial equivalent of the normal
retirement benefit under the SERP (as of the SERP Payout Date and utilizing
actuarial assumptions no less favorable to the Executive than those in effect
under the SERP immediately prior to the Executive’s Termination Date) which the
Executive would have received if the Executive’s employment had continued for
three years after the Executive’s Termination Date or through age 65, if sooner,
assuming for this purpose that all accrued benefits were fully vested, and, if
the Termination Date occurs during a COC Employment Period, assuming that the
Executive’s compensation in each of the three years (or the shorter period to
age 65, if applicable) would have been that required by Subsections 6(d) and
6(e) of this Agreement, over (ii) the lump-sum actuarial equivalent (as of the
SERP Payout Date) of the Executive’s actual normal retirement benefit (paid or
payable), if any, under the Retirement Plan and the SERP based on actual age,
service and compensation as of the Executive’s Termination Date.
     (j) “Good Reason” shall mean any of the events described in (1)-(4) below
if the Company fails to cure such events within 20 business days after receiving
notice thereof from the Executive:
          (1) the assignment to the Executive of any duties that are materially
inconsistent with the Executive’s education, training and experience, or a
significant diminution in the Executive’s authorities, responsibilities, status
or title (as described in Section 2 or Subsection 6(b) of this Agreement, as
applicable), it being understood that (x) a change in the person to whom the
Executive reports or (y) modifications to organizational responsibilities
resulting in changes to Executive’s functional areas of responsibility that do
not significantly diminish Executive’s core role in the Company would not
constitute “Good Reason”;
          (2) any significant reduction by the Company of the Executive’s total
compensation in the aggregate, unless such reduction was part of a reduction
approved by the Company’s Board of Directors (or a Committee thereof) for a
group of senior executives of the Company in addition to the Executive;
          (3) during a COC Employment Period, the Executive ceases to be subject
to the reporting requirements of Section 16(a) of the Securities Exchange Act of
1934 with respect to a continuing or successor company; or
          (4) during a COC Employment Period, any failure by the Company to
comply with any of the provisions of Subsections 6(b) through 6(e) of this
Agreement.
     (k) “Highest Profit Sharing Contribution” shall mean the annual aggregate
of the highest contributions made under the Company’s Profit Sharing Incentive
Plan and the highest

-12-



--------------------------------------------------------------------------------



 



hypothetical contributions made under the Company’s Profit Sharing Benefits
Equalization Plan or any successor or replacement plans thereto, for any of the
three calendar years preceding the Executive’s Termination Date.
     (l) “Invention(s)” shall mean any design, discovery, idea, process,
product, device, substance, compound, biological or chemical entity, machine or
article or process of manufacture, or any improvement of the foregoing, whether
patentable or not, which is:
          (1) Conceived, discovered or made by a Company employee either solely
or jointly with others either (A) during the term of his/her employment or
(B) after the term of his/her employment, based on Confidential Information; and
          (2) Related to the Company’s actual or anticipated business or
activities, or is related to the Company’s actual or anticipated research and
development efforts, or is suggested by, or results from any tasks assigned to
any employee and/or temporary worker or from work performed by an employee for,
or on behalf of, the Company, whether or not such conception, discovery or
making occurs during regularly scheduled work hours or results from the use of
the Company’s facilities, materials, resources or personnel.
     (m) “Notice of Termination” shall mean a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Termination Date (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
     (n) “Other Benefits” shall mean all amounts or benefits other than Unpaid
Accrued Obligations required to be paid or provided or which the Executive (or
his beneficiaries) is eligible to receive under the applicable terms of any
plan, program, agreement, corporate governance document, or other arrangement of
the Company or any Affiliated Company.
     (o) “Retirement Plan” shall mean the Company’s defined benefit retirement
plan.
     (p) “Section 409A Change in Control Event” shall mean the happening of any
of the following events:
          (1) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of the Company where such acquisition causes such
Person to own more than 50% of either (x) the then outstanding Shares of the
Company (the “Outstanding Shares”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this

-13-



--------------------------------------------------------------------------------



 



subsection (1) the following acquisitions will not constitute a Section 409A
Change in Control Event: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection
(3) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Shares or Outstanding Voting Securities reaches or exceeds 50%
as a result of a prior transaction, and such Person subsequently acquires
beneficial ownership of additional Shares or additional voting securities of the
Company, such subsequent acquisition will not be treated as an acquisition that
causes such Person to own more than 50% of the Outstanding Shares or Outstanding
Voting Securities;
          (2) during any 12-month period, individuals who, as of the first day
of such period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the beginning of such 12-month
period whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board;
          (3) consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company, or the
acquisition of assets or stock of another entity by the Company (each a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were beneficial owners, respectively, of the Outstanding Shares or Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectfully, the then
outstanding shares of the common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, more than 50% of, respectfully, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board on the later of (x) the time of
the execution of the initial agreement, (y) the action of the Board providing
for such Business Combination or (z) the beginning of the 12-month period ending
on the effective date of the Business Combination;
          (4) any one Person acquires (or has acquired during any 12-month
period ending on the date of the most recent acquisition by such Person) assets
of the Company having a fair

-14-



--------------------------------------------------------------------------------



 



market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such sale, other than an
acquisition by (A) a Person who was a shareholder of the Company immediately
before the asset acquisition in exchange for or with respect to such Person’s
Shares, (B) an entity whose total or voting power immediately after the transfer
is at least 50% owned, directly or indirectly, by the Company, (C) a person or
group that, immediately after the transfer, directly or indirectly owns at least
50% of the total value or voting power of the outstanding stock of the Company
or (D) an entity whose total value or voting power immediately after the
transfer is at least 50% owned, directly or indirectly, by a person described in
clause (C) above; or
          (5) the complete liquidation of the Company.
     The definition of Section 409A Change in Control Event for purposes of this
Agreement is intended to conform to the description of “Change in Control
Events” in Treas. Prop. Reg. 1.409A-3(g)(5), or in subsequent IRS guidance
describing what constitutes a Change in Control Event for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Accordingly, no Section 409A Change in Control Event will be deemed to occur
with respect to a transaction or event described in paragraphs (1) through
(5) above unless the transaction or event would constitute a “Change in Control
Event” as described in Treas. Prop. Reg. 1.409A-3(g)(5), or in subsequent IRS
guidance under Code section 409A.
     (q) “SERP” shall mean the Company’s Supplemental Executive Retirement Plan
or any successor plan thereto.
     (r) “Termination Date” shall mean (i) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of the other party’s receipt of the Notice of Termination or any later date
specified therein, (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, or by the Executive other than for
Good Reason, the Termination Date shall be the date on which the Notice of
Termination is delivered or any later date as may be mutually agreed upon;
(iii) if the Executive’s employment is terminated by reason of death, the
Termination Date shall be the date of the death; and (iv) if the Executive’s
employment is terminated by reason of Disability of the Executive, the
Termination Date shall be the 30th day after Executive’s receipt of the Notice
of Termination from the Company.
     (s) “Unpaid Accrued Obligations” shall mean unpaid Annual Base Salary
accrued through the termination date, any unpaid accrued vacation pay, and the
Executive’s Annual Bonus multiplied by a fraction, the numerator of which is the
number of days in the current fiscal year through the Termination Date, and the
denominator of which is 365.
8. Certain Additional Payments.
     (a) Except as set forth below, in the event it shall be determined that any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) made or provided to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (each, a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code (together with any interest or penalties
imposed with respect to such

-15-



--------------------------------------------------------------------------------



 



excise tax, the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (“Gross-Up Payment”), at or before the time the Excise Tax
is due (whether by withholding or otherwise) in an amount such that after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. The
Company’s obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s termination of employment.
     (b) Subject to the provisions of Subsection 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by such nationally
recognized certified public accounting firm that the Company may designate (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting a Change of Control, the Executive may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by
the Company to the Executive within ten days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Company exhausts or does not seek to pursue its remedies pursuant to Subsection
8(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,

-16-



--------------------------------------------------------------------------------



 



          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Subsection 8(c), the Company shall control all proceedings
taken in connection with such contest and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either direct the Executive to pay the tax claimed and sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that, if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
pay the amount of such payment to the Executive, on an interest-free basis, and
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income in
connection with such payment; and further provided, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (d) If, after the receipt by the Executive of a Gross-Up Payment or an
amount paid by the Company pursuant to Subsection 8(c), the Executive becomes
entitled to receive any refund with respect to the Excise Tax to which such
Gross-Up Payment relates or with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Subsection 8(c), if
applicable) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by the Executive of an amount paid by the Company pursuant to
Subsection 8(c), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such payment
shall be forgiven and shall not be required to be repaid and the amount of such
payment shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

-17-



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any other provision of this Agreement, the Company may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.
9. Code Section 409A Provisions.
     Notwithstanding anything in this Agreement or elsewhere to the contrary,
if, based on Internal Revenue Service guidance available as of the date the
payment or provision of any amount or other benefit is specified to be made
under this Agreement or elsewhere, the Company reasonably determines that the
payment or provision of such amount or other benefit at such specified time may
potentially subject the Executive to “additional tax” under
Section 409A(a)(1)(B) of the Code (together with any interest or penalties
imposed with respect to, or in connection with, such tax, a “409A Tax”) with
respect to the payment of such amount or the provision of such benefit, and if
payment or provision thereof at a later date would likely avoid any such 409A
Tax, then the payment or provision thereof shall be postponed to the earliest
business day on which the Company reasonably determines such amount or benefit
can be paid or provided without incurring any such 409A Tax, but in no event
later than the first business day after the six-month anniversary of the
Termination Date (the “Delayed Payment Date”). In addition, if the Company
reasonably determines that such 409A Tax with respect to the provision of a
benefit can likely be avoided by replacing the benefit with the payment of an
amount in cash equal to the cost of a substantially equivalent benefit then, in
lieu providing such benefit, the Company may make such cash payment, subject to
the preceding sentence. In the event a benefit is to be provided during the
period commencing on the Executive’s separation from service and ending on the
Delayed Payment Date and the provision of such benefit during that period would
be treated as a payment of nonqualified deferred compensation in violation of
Section 409A(a)(2)(B)(i) of the Code, then continuation of such benefit during
that period shall be conditioned on payment by the Executive of the full premium
or other cost of coverage and as of the Delayed Payment Date the Company shall
reimburse the Executive for the premiums or other cost of coverage paid by the
Executive, which but for this paragraph would have been paid by the Company. Any
such reimbursement shall include interest at the rate set out in the last
sentence of this paragraph. The Company and the Executive may agree to take
other actions to avoid the imposition of 409A Tax at such time and in such
manner as permitted under Section 409A. In the event that this Section 9
requires a delay of any payment, such payment shall be accumulated and paid in a
single lump sum on the Delayed Payment Date together with interest for the
period of delay, compounded monthly, equal to the prime or base lending rate
then used by CitiBank, N.A., in New York City and in effect as of the date the
payment would otherwise have been provided.
10. Directorships, Other Offices.
     In the event of termination of employment, Executive shall immediately,
unless otherwise requested by the Company’s Board of Directors, resign from all
directorships,

-18-



--------------------------------------------------------------------------------



 



trusteeships, other offices and employment held at that time with the Company or
any of its Affiliated Companies.
11. Confidentiality and Inventions.
     The Company’s most valuable assets include its Confidential Information and
Inventions (which are defined in Section 7). As a condition of employment, and
in exchange for payment of the Executive’s salary, wages, and other
compensation, the Executive (including the Executive’s heirs, executors,
administrators and assigns) and the Company agree that:
     (a) Obligation to Others. The Executive has no obligation to any former
employer or third party which is inconsistent with this Agreement or which
restricts the Executive’s activities with the Company in any way. Also, the
Executive shall not at any time disclose to the Company or cause the Company to
use any confidential information belonging to others, including the Executive’s
former employers.
     (b) Obligations to Company During Employment.
          (1) Company’s Confidential Information. Unauthorized disclosure of the
Company’s Confidential Information, either to outsiders, including temporary
workers or to co-employees who do not have a legitimate need to know of it,
could irreparably harm the Company and subject it to significant competitive
disadvantage. To protect the Company’s Confidential Information, the Executive
will not:

  (A)   disclose it to any co-worker, unless he/she has a business need to know
of it;     (B)   disclose it to any non-employee for any reason; and     (C)  
use it for the Executive’s own benefit or profit.

This restriction shall not apply to Confidential Information that:

  (A)   a Company officer authorizes the Executive, in writing, to release;    
(B)   is or becomes public knowledge through no fault of the Executive;     (C)
  is made lawfully available to the Executive by an independent third party
(provided there is no agreement between the Company and that third party which
obligates the Company’s employees to keep it in confidence);     (D)   the
Executive lawfully already knew of when the Executive received it from the
Company and the Executive can demonstrate such prior knowledge; or     (E)   the
Executive is required by law, regulation, rule, act or order of any governmental
authority or agency to disclose, provided however, that the Executive gives the
Company sufficient advance written notice to permit it to take appropriate
lawful recourse to protect its interests.

-19-



--------------------------------------------------------------------------------



 



          (2) Confidential Information of Third Parties. On occasion, a third
party may share its confidential information with the Company for their mutual
benefit (e.g., in connection with a licensing arrangement or potential merger or
acquisition). Should such information be entrusted to the Executive, the
Executive shall not disclose it, either to co-workers (unless they have a
business need to know of it) or to outsiders.
          (3) Ownership of Inventions, Patents, Trademarks, Trade Secrets, and
Tangible Work Product. Since the Company is paying a salary, wages and other
compensation to the Executive, the Company owns all of the rights to the
inventions and work product that the Executive creates or conceives during the
Employment Period. To ensure that the Company’s rights to its property are
protected, the Executive shall promptly disclose to the Company and keep
adequate records on any invention that the Executive conceives, discovers or
makes during the Employment Period. Without further payment from or charge to
the Company, the Executive agrees that the following, if created or conceived
during the Employment Period, shall be the Company’s exclusive property and the
Executive shall assign to the Company all of the following:

  (A)   any Invention conceived, discovered or made by the Executive;     (B)  
any patent, patent application or record relating to any Invention that the
Executive makes;     (C)   any trade secrets developed by or disclosed to the
Executive during the course of the Executive’s employment;     (D)   any
trademarks created or developed by the Executive in the course of the
Executive’s employment; and     (E)   any tangible work product prepared by the
Executive in the course and scope of the Executive’s employment, including but
not limited to, any copyrightable subject matter, research, research and/or
business data.

          (4) Ownership of Copyrights. All works made for hire shall vest in the
Company. All other works, whether copyrightable or not, that the Executive
creates in the course of the Executive’s employment, are deemed, upon their
creation, to be assigned to the Company. This includes, but is not limited to,
all rights in and to the copyright throughout the world, all of its renewals and
extensions, the right to make and distribute copies of it, the right to
translate it, and the right to all derivative works from it. The Executive will
execute all documents which are necessary or desirable to record any assignment
of copyright or other transfer of ownership in any work that the Executive
creates in the course of the Executive’s employment, without further charge to
the Company.
          (5) Obtaining and Enforcement of Patents, Trademarks and Copyrights.
At the Company’s request, and without charge, the Executive shall execute any
patent applications, assignments, or other instruments which the Company
considers necessary to apply for and obtain Letters Patent in the United States
and any foreign country and take all necessary action to protect the Company’s
interest in them. The Executive shall execute any documents or instruments which
the Company considers necessary to vest title in the Company to any

-20-



--------------------------------------------------------------------------------



 



invention, patents, patent applications or records relating to any invention
and/or tangible work product.
          (6) Removal of Company Property. The Executive shall not remove any of
the Company’s property from its premises, unless the Executive needs it to
perform the Executive’s duties for the Company or the Executive is specifically
authorized to do so.
     (c) Obligations to Company When Your Employment Terminates.
          (1) Continuing Obligations. The Executive’s obligations described in
Section 11(b) above survive the termination of the Executive’s employment.
          (2) Return of Company Property. The Executive will turn over all of
the Company’s property to a designated Company representative prior to the
Executive’s separation. The Executive will not retain any copies or
reproductions of correspondence, memoranda, reports, notebooks, drawings, data,
photographs or other documents relating in any way to the Company’s business.
12. Remedies; Injunction.
     (a) Executive acknowledges and agrees that the restrictions contained in
Sections 5 and 11 of this Agreement are reasonable and necessary to protect and
preserve the legitimate interests, properties, goodwill and business of the
Company and its Affiliated Companies, that the Company would not have entered
into this Agreement in the absence of such restrictions and that irreparable
injury will be suffered by the Company should Executive breach any of the
provisions of those sections. Executive represents and acknowledges that
(i) Executive has been advised by the Company to consult legal counsel with
respect to this Agreement, and (ii) that Executive has had full opportunity,
prior to execution of this Agreement, to review thoroughly this Agreement with
counsel.
     (b) Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 5 or 11 cannot be adequately compensated by monetary
damages. Executive agrees that the Company will be entitled to a return of the
cash consideration set forth in this Agreement as being conditioned on the
covenants contained in Sections 5 and 11 and that all remaining stock options
will be forfeited if Executive breaches the provisions of either of those
sections and that, in any event, the Company will be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as provable damages and an equitable accounting of all earnings, profits
and other benefits arising from any violation of Sections 5 or 11, which rights
will be cumulative and in addition to any other rights or remedies to which the
Company and/or its Affiliated Companies may be entitled. In the event that any
of the provisions of Sections 5 or 11 should ever be adjudicated to exceed the
time, geographic, service, or other limitations permitted by applicable law in
any jurisdiction, it is the intention of the parties that the provision will be
amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment will apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.

-21-



--------------------------------------------------------------------------------



 



     (c) Executive irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Sections 5 or 11, including
without limitation, any action commenced by the Company and/or its Affiliated
Companies for preliminary and permanent injunctive relief and other equitable
relief, may be brought in the United States District Court for the District of
New Jersey, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of competent jurisdiction, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court.
13. Intellectual Property.
     To the fullest extent permitted by applicable law, all intellectual
property (including patents, trademarks, and copyrights) which are made,
developed or acquired by Executive in the course of Executive’s employment with
the Company will be and remain the absolute property of the Company, and
Executive shall assist the Company in perfecting and defending its rights to
such intellectual property.
14. Non-Exclusivity.
     Except as specifically expressed herein, nothing contained herein is
intended to alter the terms of any benefit plan or program. Notwithstanding
anything in this Agreement, the Company or its Affiliated Companies, as
applicable, reserves the right to amend or terminate any of its or their
employee benefit plans at any time. In the event that an amendment to an
employee benefit plan adopted after the effective date of this Agreement
specifically conflicts with an express promise made in this Agreement, the
Company shall have the right to honor the promise through comparable means
outside the affected employee benefit plan without regard to any differences in
the tax impact to the Executive. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit plan
provided by the Company or any of its affiliates for which the Executive may
qualify.
15. Full Settlement.
     In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts and benefits (other
than as required pursuant to Section 5(b)(ii)) payable to the Executive under
any of the provisions of this Agreement and such amounts and benefits (other
than as required pursuant to Section 5(b)(ii)) shall not be reduced whether or
not the Executive obtains other employment. In the event of a Change of Control,
the Company agrees to pay, to the full extent permitted by law and with respect
to disputes that arise out of events occurring during the applicable COC
Employment Period, all legal fees and expenses up to $25,000 which the Executive
may reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement); provided, however, that if the Company ultimately prevails in a
court of competent jurisdiction with regard to any such contest, the Executive
agrees to reimburse the Company for any and all legal fees and expenses paid by
the Company in accordance with this

-22-



--------------------------------------------------------------------------------



 



sentence. Such reimbursement shall become payable within 30 days after the
expiration of the applicable period to appeal such outcome or, if an appeal is
taken, 30 days after final resolution of such appeal. Interest shall accrue on
any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.
16. Governing Law.
     This Agreement will be governed by and construed in accordance with the
laws of the State of New Jersey.
17. Assignments; Transfers; Effect of Merger.
     (a) No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or pursuant to the sale or transfer of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company.
     (b) This Agreement will not be terminated by any merger, consolidation or
transfer of assets of the Company referred to above. In the event of any such
merger, consolidation or transfer of assets, the provisions of this Agreement
will be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.
     (c) The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to above, it will cause any successor or transferee
unconditionally to assume, either contractually or as a matter of law, all of
the obligations of the Company hereunder.
     (d) This Agreement will inure to the benefit of, and be enforceable by or
against, Executive or Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, designees and legatees. None of
Executive’s rights or obligations under this Agreement may be assigned or
transferred by Executive other than Executive’s rights to compensation and
benefits, which may be transferred only by will or operation of law. If
Executive should die while any amounts or benefits have been accrued by
Executive but not yet paid as of the date of Executive’s death and which would
be payable to Executive hereunder had Executive continued to live, all such
amounts and benefits unless otherwise provided herein will be paid or provided
in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no such person
is so appointed, to Executive’s estate. In the event of Executive’s death or a
judicial determination of his incompetence, references in this Agreement to
“Executive” shall be deemed to refer, as appropriate, to his heirs,
beneficiaries, estate, executor, or other legal representative.
18. Modification.
     No provisions of this Agreement may be waived, modified or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
both Executive and the CEO. No waiver by any party hereto at any time of any
breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other

-23-



--------------------------------------------------------------------------------



 



party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
19. Notices.
     All notices and other communications hereunder shall be writing and shall
be given delivery to the other party in person or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
Thomas Koestler
[Address]
If to the Company:
Schering-Plough Corporation
2000 Galloping Hill Road
Kenilworth, New Jersey 07033
Attention: Corporate Secretary
20. Entire Agreement.
     This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein. There shall be no contractual or similar restrictions on Executive’s
right to terminate his employment with the Company, or on his post-employment
activities, other than those expressly set forth in this Agreement or in the
terms of grant of any Schering-Plough equity compensation award held by the
Executive. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same document. Signatures delivered
by facsimile shall be effective for all purposes.

-24-



--------------------------------------------------------------------------------



 



     The undersigned hereby execute this Agreement as of the date first above
written.

            SCHERING—PLOUGH CORPORATION
    Dated: 12/20/06  By:           C. Ron Cheeley        Senior Vice President,
Global Human Resources            Dated:12/21/06        Thomas Koestler         
   

-25-